





AMENDMENT NO. 9




TO




FINANCING AGREEMENT







AMENDMENT NO. 9 TO FINANCING AGREEMENT (this “Amendment”) is entered into as of
August 31, 2007, by and among CYNTHIA STEFFE ACQUISITION, LLC, a New York
limited liability company (“CS Acquisition”), S.L. DANIELLE ACQUISITION, LLC, a
New York limited liability company (“Danielle Acquisition”), BERNARD CHAUS, INC.
a New York corporation (“Chaus” and together with CS Acquisition and Danielle
Acquisition, collectively, the “Company”) and THE CIT GROUP/COMMERCIAL SERVICES,
INC. (“CIT”) as agent (in such capacity, “Agent”) for itself and the various
other financial institutions (together with CIT, collectively, the “Lenders”)
named in or which hereafter become a party to the Financing Agreement (as
hereafter defined).




BACKGROUND




The Company, Agent and Lenders are parties to a Financing Agreement dated as of
September 27, 2002 (as amended, modified, restated or supplemented from time to
time, the “Financing Agreement”) pursuant to which Agent and Lenders provide
financial accommodations to Company.




The Company has requested that Agent and Lenders amend the Financing Agreement
as hereinafter provided, and Agent on behalf of Lenders is willing to do so on
the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Company by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




1.

Definitions.  All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Financing Agreement.




2.

Amendments to Financing Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Financing Agreement is hereby
amended as follows:




(a)

The first clause of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:




“7.10

Until termination of the Financing Agreement and payment and satisfaction in
full of all Obligations hereunder, the Company shall comply with the following
financial covenants; provided that the financial covenants set forth in
sub-clauses (a), (b), (c) and (f) of this Paragraph 7.10 shall only be tested
if, during any day











--------------------------------------------------------------------------------







during any Fiscal Quarter, Availability is less than $9,000,000 (a “Trigger
Event”), in which case such financial covenants shall be tested (i) as of the
date of the occurrence of such Trigger Event, for the Fiscal Quarter ended most
recently prior to the date of such Trigger Event and (ii) for the first Fiscal
Quarter ending after the date of the occurrence of such Trigger Event:”.




(b)

Sub-clause (d)(ii) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended by inserting the following text immediately preceding the period
at the end of said sub-clause:




“provided that, notwithstanding the foregoing, for the Fiscal Year of the
Company ended June 30, 2007, such limitation on Capital Leases and Capital
Expenditures shall be increased to $1,100,000”.




(c)

Sub-clause (e) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:




“(e)

maintain Availability as at the end of each month (which for purposes of this
calculation, month end shall mean any day from the last day of any month through
and including the 5th Business Day of the ensuing month) of not less than the
amount set forth below for the applicable month:




Month End

Availability




January 31, 2007

$3,500,000

February 28, 2007

$3,500,000

March 31, 2007

$8,000,000

April 30, 2007

$9,000,000

May 31, 2007

$9,000,000

June 30, 2007

$9,000,000

July 31, 2007

$9,000,000

August 31, 2007

$9,000,000

September 30, 2007

$9,000,000

October 31, 2007

$7,500,000

November 30, 2007

$6,500,000

December 31, 2007

$8,000,000

January 31, 2008

$7,000,000

February 29, 2008

$7,500,000

March 31, 2008

$8,500,000

April 30, 2008

$8,500,000

May 31, 2008

$8,000,000

June 30, 2008 and
the last day of each
Fiscal Quarter ended thereafter

$8,000,000”








2




--------------------------------------------------------------------------------







(d)

Sub-clause (f) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:




“(f) maintain EBITDA of at least the amounts set forth below for any rolling
twelve (12) month period ending on the last day of each Fiscal Quarter set forth
below:




Fiscal Quarter

EBITDA




September 30, 2005

$(1,000,000)

December 31, 2005

$(4,800,000)

March 30, 2006

$(5,100,000)

June 30, 2006

$(3,100,000)

September 30, 2006

$(4,500,000)

December 31, 2006

$(2,500,000)

March 31, 2007

$300,000

June 30, 2007

$2,000,000

September 30, 2007

$1,000,000

December 31, 2007

$(700,000)

March 31, 2008

$300,000

June 30, 2008

$2,000,000”

 

3.

Conditions of Effectiveness.  This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions:




(a)

Agent’s receipt of four (4) copies of this Amendment No. 9 duly executed by the
Company and Agent; and




(b)

Agent shall have received such other certificates, instruments, documents and
agreements as may reasonably be required by Agent or its counsel, each of which
shall be in form and substance satisfactory to Agent and its counsel.




4.

Representations and Warranties.  Company hereby represents and warrants as
follows:




(a)

This Amendment and the Financing Agreement, as modified hereby, constitute
legal, valid and binding obligations of Company and are enforceable against
Company in accordance with their respective terms.




(b)

Company hereby reaffirms all covenants, representations and warranties made in
the Financing Agreement as amended herein are true and correct in all material
respects and agrees that all such covenants, representations and warranties, as
applicable, shall be deemed to have been remade as of the effective date of this
Amendment (except to the extent of changes resulting from transactions
contemplated or permitted by the Financing Agreement and the other Loan
Documents and except to the extent that such representations and warranties
relate expressly to an earlier date).





3




--------------------------------------------------------------------------------










(c)

No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.




(d)

As of the date hereof, Company has no defense, counterclaim or offset with
respect to the Financing Agreement.




5.

Governing Law.  This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of any other jurisdiction.




6.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.




7.

Counterparts, Facsimile Signatures.  This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall be deemed to constitute one and
the same agreement.  Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.




8.

Effect on the Financing Agreement.




(a)

Upon the effectiveness of this Amendment, each reference in the Financing
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Financing Agreement as modified
hereby.




(b)

Except as specifically modified hereby, the Financing Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.




(c)

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Agent or any Lender, nor constitute a
waiver of any provision of the Financing Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.




(d)

The security interests and liens and rights securing payment of the Obligations
are hereby ratified and confirmed by the Company in all respects.







[Signature page follows]





4




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.







CYNTHIA STEFFE ACQUISITION, LLC







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







S.L. DANIELLE ACQUISITION, LLC







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







BERNARD CHAUS, INC.







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







THE CIT GROUP/COMMERCIAL SERVICES,

INC., as Agent and a Lender







By: /s/ Marc Theisinger             

Name: Marc Theisinger

Title: Vice President














--------------------------------------------------------------------------------







GUARANTOR ACKNOWLEDGEMENT




Each of the undersigned hereby acknowledges and agrees that, notwithstanding the
execution of the foregoing Amendment No. 9, the consummation of the amendments
and transactions contemplated thereby, (i) all of the terms and conditions,
representations and covenants contained in the undersigned’s respective
Guaranties and Security Agreements are and shall remain in full force and effect
in accordance with their respective terms and (ii) the security interests and
liens theretofore granted, pledged and/or assigned under the Security Agreements
as security for the Obligations shall not be impaired, limited or affected in
any manner whatsoever by reason of Amendment No. 9.




BERNARD CHAUS INTERNATIONAL

(HONG KONG), INC.







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







BERNARD CHAUS INTERNATIONAL

(KOREA), INC.







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







CHAUS RETAIL, INC.







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer







BERNARD CHAUS INTERNATIONAL

(TAIWAN), INC.







By: /s/ Barton Heminover            

Name: Barton Heminover

Title: Chief Financial Officer









